DETAILED ACTION
Response to Amendment
The amendment filed 11/02/2022 has been entered.
Claims 2-4, 6, 9, and 12 are cancelled. 
Claim 1 is amended.
Claims 1,5,7-8,10-11 and 13-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,7-8,10-11 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 is rejected as the term “axially overlap the membrane” is indefinite. It can mean the element are around or surround an axis such as the longitudinal axis. It can mean the fibers are arranged along a certain axis or with respect to an axis. It can mean a certain orientation with respect to an unspecified axis. It is unclear what axis is being used and how such an overlap would be done. It would not be possible for a person of ordinary skill in the art at the time of filing to ascertain the metes and bounds of the claimed invention in order to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 Al) in view of Weidenfelder (US 20180180725 A1) and Mueller (US 20120038248 A).
Regarding claim 1, Rostocki teaches an ultrasonic sensor for concealed installation at a cladding part of the motor vehicle [0001-0003];
a membrane capable of oscillation for transmitting and/or receiving ultrasonic signals[0001-0003], wherein ultrasonic signals are transferred by the membrane to the cladding part[0039]......
and a damping element that is arranged surrounding a longitudinal axis of the membrane and around the ultrasonic sensor[#7; Fig 3].
wherein at least the membrane extends through a cutout of the damping element[Fig 4],
wherein oscillations of the cladding part are attenuated by the damping element when in the installed state [0040],
wherein the damping element comprises reinforcing elements[#7, #8 in Fig 3, 4; 0042]
wherein the reinforcing elements are distributed homogeneously in the damping element [0018 and 0042 discuss uneven distribution meaning that homogenous distribution is already present in the configuration and is an alternative embodiment]
wherein the damping element comprises fibres as reinforcing elements [#8 in Fig 4]
And wherein the damping element is arranged to axially overlap the membrane [#7, #8 in Fig 3, 4; is arranged around the membrane around the longitudinal axis meaning there is axial overlap]
Moreover it would have been obvious to one having ordinary skill in the art at the time of filing to arrange the elements around an axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Rostocki, implies but does not explicitly teach at least one holding element that is joined to at least one latching element of the ultrasonic sensor so as to install the ultrasonic sensor at the cladding part in a concealed manner[0039 has at least one holding element by which the ultrasonic sensor is installed at the cladding part in a concealed manner and the use of a latching element would be obvious to one of ordinary skill in the art]
Weidenfelder[Title; Abstract; Fig 1 has holder with latching that installs the sensor on cladding] teaches at least one holding element that is joined to at least one latching element of the ultrasonic sensor so as to install the ultrasonic sensor at the cladding part in a concealed manner [0004-0006; 0045-0047 teach concealment as well]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki with the latching elements of Weidenfelder in order to easily attach the sensor in a concealed manner. Moreover the use of latching elements would be a matter of design choice since applicant has not disclosed that latching solves any stated problem or is for any particular purpose.
Mueller [Abstract; 0012, 0017, Claim 14 has the ultrasonic transducer use material that is homogenous] teaches use of material with homogeneous distribution.
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki with the use of homogeneous material from Mueller in order to have the material be homogeneous. Moreover it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Rostocki, as modified, teaches the damping element comprises glass fibres and/or ceramic fibres and/or basalt fibres and/or mineral fibres and/or stainless steel fibres and/or aluminium fibres and/or plastic fibres as reinforcing elements. [#8 in Fig 3, 4; 0042 teaches plastic, metal and ceramic].
Regarding claim 7, Rostocki, as modified, teaches the damping element comprises a covering layer.[#12 in Fig 4 and Fig 5].
Regarding claim 10, Rostocki, as modified, teaches at least the shape and/or the position of the reinforcing elements in the damping element are matched to the resonant frequency of the ultrasonic sensor. [0012]
Regarding claim 11, Rostocki, as modified, teaches the cutout of the damping element is of annular design. [Fig 3].
Regarding claim 13, Rostocki, as modified, teaches a cladding part for a motor vehicle, wherein the ultrasonic sensor is arranged in a concealed manner at the cladding part, so that the ultrasonic sensor is arranged for the transmission of ultrasonic signals through the cladding part and/or for the reception of echo signals through the cladding part.[0038-0040].
Regarding claim 14, Rostocki, does not explicitly teach at least one holding element comprises atleast one additional damping element.
Weidenfelder, teaches one holding element comprises at least one additional damping element.[Abstract 0016, 0027 teachthe caphaving damping ability]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki additional damping of Weidenfelder in order get additional damping. Moreover it would have been obvious to one having ordinary skill in the art to have additional damping elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Rostocki, as modified, teaches the damping element comprises a basis material and the reinforcing elements are formed of a material that is different from the base material, and wherein the reinforcing elements are contained within the base material. [#8 in Fig 3, 4; 0042 teaches plastic, metal and ceramic meaning it is different from the basis material and contained in the basis material].
Regarding claim 16, Rostocki teaches wherein the reinforcing elements are connected to the cladding part via the basis material. [#8 in Fig 3, 4 is contained in the basis material which is connected to the cladding]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 A1) in view of Weidenfelder (US 20180180725 A1) and Mueller (US 20120038248 A) as applied to claim 1 above, and further in view of Esmail (US 2017/0059697 Al).
Regarding claim 8, Rostocki does not explicitly teach a basis material of the damping element is formed of butyl rubber.
Esmail teaches that a basis material of the damping element is formed of butyl rubber[0015].
It would have been obvious to one of ordinary skill in the art to have modified the basis material in Rostocki with the use of Butyl Rubber in Esmail as the use of such material is well knowninthe art based on its physical properties. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                      
                                                                                                                                                                                  /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645